DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups 2-4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  please change the recitation of “between the manifold” (line 12 of the claim) to “between each manifold” / ”between the manifolds” to correct a minor antecedent basis issue, as multiple manifolds have been mentioned (per each head chip).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11:
	This claim introduces both a “preceding cut sheet” and a “succeeding cut sheet.”  However, the claim fails to clearly define the first and second nozzles.  Specifically, the first nozzle is claimed as one that “faces a portion between” the preceding cut sheet and the succeeding cut sheet.  It is not clear if the first nozzle faces a portion of something that physically exists between the conveyed sheets (i.e. a platen), or if it faces a portion of one of (i.e. “between”) the preceding and succeeding cut sheets.  Further, the second nozzle is claimed as one that “faces the cut sheet.”  However, it is not clear which cut sheet the second nozzle must face – the preceding cut sheet or the succeeding cut sheet?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. (US 2011/0026058 A1) in view of Suzuki (US 2011/0234671 A1).
Regarding claims 1, 12-13:
	Rosati et al. disclose a liquid discharge apparatus comprising:

	a plurality of head chips (printhead modules 42-50) aligned in a width direction (direction 17) orthogonal to the conveyance direction (Fig. 3),
		wherein each of the head chips comprises: a manifold (shown in e.g. Fig. 28), a nozzle group comprising a plurality of nozzles (nozzles 271) communicating with the manifold (Figs. 27-28), and a plurality of actuators corresponding to the nozzle (paragraphs 4-5), each of the head chips configured to execute discharge drive wherein a liquid is discharged from a nozzle included in the nozzles in the discharge drive (paragraph 233); and
	a controller (supervising PCB: Fig. 39),
	wherien the head chips include:
		an end head chip (module 44 - corresponding to service module 222) facing an end of the recording medium in the width direction (Figs. 3, 23);
		a facing head chip (module 46 – corresponding to service module 224) adjacent to a first side of the end head chip in the width direction and facing the recording medium (Figs. 3, 23); and
		a non-facing head chip (module 42 – corresponding to service module 220) adjacent to a second side of the end head chip in the width direction and not facing the recording medium (Figs. 3, 23).
	Rosati et al. do not expressly disclose that each of the head chips is configured to execute non-discharge vibration drive, or that the controller is configured to make a frequency of the non-discharge vibration drive in the facing chip larger than a frequency of the non-discharge vibration drive in the non-facing head chip.
	However, Suzuki discloses a liquid discharge apparatus comprising:
	a plurality of head chips (at least actuator units 21) aligned in a width direction orthogonal to the conveyance direction (Fig. 2), wherein each of the head chips is configured to 
	wherein a frequency of the non-discharge vibration drive (signal F2a) by an actuator in a facing head chip (in the “ejection region”) is larger than a frequency of the non-discharge vibration drive (signal F2b) by an actuator that is not a facing head chip (in the “non-ejection region”: Figs. 7-8), so that liquid viscosity around ejection openings may be restrained while providing power savings (paragraph 7).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Rosati et al.’s apparatus such that a non-discharge vibration drive frequency in the facing head chip is larger than a non-discharge vibration drive frequency in the non-facing head chip, as taught by Suzuki.
Regarding claim 3:
	Rosati et al.’s modified apparatus comprises all the limitations of claim 1, and Suzuki also discloses that the nozzle group of an end head chip (92) includes a facing end nozzle facing the recording medium (a nozzle in the “ejection region”), and a non-facing end nozzle not facing the recording medium (a nozzle in the “non-ejection region”), and
wherein a frequency of the non-discharge vibration drive for the facing end nozzle is larger than a frequency of the non-discharge vibration drive for the non-facing end nozzle (Figs. 7-8).

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosati et al. as modified by Suzuki, as applied to claim 1 above, and further in view of Tanaka et al. (US 2013/0106929 A1).
Regarding claim 4:
	Rosati et al.’s modified apparatus comprises all the limitations of claim 1, and Rosati et al. also disclose that a pump (pump 268) is provided in the circulation channel for each of the head chips (Fig. 28).
	Rosati et al.’s modified apparatus does not expressly include a controller configured to control the pump such that a circulation flowing amount of the liquid of the facing end nozzle is equal to a circulation flowing amount of the liquid of the non-facing end nozzle.
	However, Tanaka et al. disclose a liquid discharge apparatus that is able to perform high quality printing while suppressing an increase in an ink amount supplied to circulation (paragraph 12) by controlling a pump (pumps 7-8) such that a circulation flowing amount to each nozzle is the same (paragraphs 49-50 & Figs. 6A-B, 7).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure Rosati et al.’s controller for the medium-width based pump controls taught by Tanaka et al.
Regarding claim 6:
	Rosati et al.’s modified apparatus comprises all the limitations of claim 1, and Rosati et al. also disclose that a pump (pump 268) is provided in the circulation channel for each of the head chips (Fig. 28).
	Rosati et al.’s modified apparatus does not expressly include a controller configured to control the pump such that the circulation flowing amount of the liquid in the circulation channel in each of the head chips is changed depending on a size in the width direction of the recording medium.
	However, Tanaka et al. disclose a liquid discharge apparatus that is able to perform high quality printing while suppressing an increase in an ink amount supplied to circulation (paragraph 12) by controlling a pump (pumps 7-8) such that a circulation flowing amount of the liquid in a circulation channel in each of a plurality of head chips (nozzle chips 20) is changed 
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure Rosati et al.’s controller for the medium-width based pump controls taught by Tanaka et al.

Allowable Subject Matter
Claims 2, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid discharge apparatus comprising a controller configured to “make at least one of a circulation flowing amount of the liquid and a frequency of the non-discharge vibration drive in the end head chip larger than the facing head chip and the non-facing head chip.”  It is this limitation, in combination with other features and limitations of claim 2, that indicates allowable subject matter over the prior art of record.
Claims 7 and 10 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid discharge apparatus comprising a controller configured to a controller that “is configured to output … selection data for selecting an operation pattern depending on the frequency of the non-discharge vibration drive from among a plurality for the non-discharge vibration drive of the actuator, wherein the drive circuit is configured to generate drive data for driving the actuator, the actuator is driven by combining discharge drive data depending on the dot data and non-discharge vibration drive data corresponding to the operation pattern selected using the selection data.”  It is this limitation, in combination with other features and limitations of claim 7, that indicates allowable subject matter over the prior art of record.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853